STOCK PLEDGE AGREEMENT

                    THIS STOCK PLEDGE AGREEMENT is entered into as of this 10th
day of November, 2005, by and between IBF FUND LIQUIDATING LLC a Delaware
limited liability company (“Secured Party”), and SUNSET BRANDS, INC. a Nevada
corporation (“Pledgor”).

                    WHEREAS, pursuant to that certain Amended and Restated
Acquisition Agreement and Plan of Merger dated as of November 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”), by and among Pledgor, Secured Party, U.S. Mills, Inc.
(“US Mills”) and USM Acquisition Sub, Inc., Pledgor will acquire US Mills by
merger;

                    WHEREAS, Secured Party and Pledgor are party to that certain
Security Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
by and among Secured Party, Pledgor and US Mills;

                    WHEREAS, Secured Party and Pledgor are party to that certain
Master Subordination and Intercreditor Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”), by and among Secured Party, as seller, Pledgor, US
Mills, the Debenture Holder (as defined therein) and CapitalSource Finance LLC
(“CapitalSource”);

                    WHEREAS, as a condition precedent to the obligation of
Secured Party to execute and deliver and perform under the Acquisition Agreement
and the other Acquisition Documents (as defined in the Security Agreement),
Pledgor is required, and has agreed, to enter into and deliver this Agreement
and to pledge to Secured Party, and grant a security interest in, the Pledged
Collateral (as hereinafter defined) as security for Pledgor’s obligations under
the Security Agreement; and

                    WHEREAS, Secured Party is willing to execute, deliver and
perform under the Acquisition Agreement and the other Acquisition Documents only
upon the condition that Pledgor executes and delivers to Secured Party this
Agreement and agrees to perform and to comply with its obligations under this
Agreement.

                    NOW, THEREFORE, in consideration of the foregoing and of the
mutual covenants and agreements hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged, and as an inducement for Secured
Party to enter into the Acquisition Agreement and the other Acquisition
Documents, the parties hereto, intending to be legally bound hereby, do agree as
follows:

1. DEFINITIONS AND REFERENCES

          1.1. Defined Terms

                    As used in this Agreement, the following terms shall have
the meanings specified in this Section 1.1:

                    “Agreement” shall be defined to mean this Stock Pledge
Agreement as amended, supplemented or modified from time to time.

--------------------------------------------------------------------------------

                    “Default” shall mean any event, fact, circumstance or
condition that, with the giving of applicable notice or passage of time or both,
would constitute or be or result in an Event of Default hereunder or under any
Acquisition Document.

                    “Event of Default” shall mean the occurrence of any of the
events set forth in Article VI.

                    “Pledged Collateral” shall mean, collectively and each
individually, (i) the issued and outstanding shares of capital stock and other
equity securities and ownership interests of the Subsidiaries of Pledgor owned
or held of record or beneficially by Pledgor on the date hereof in the amounts
set forth on and as listed on Schedule 1.1 (and the certificates, copies of
which are attached hereto, representing such shares and other equity securities
and ownership interests); (ii) all other shares of capital stock and other
equity securities and ownership interests of Subsidiaries of Pledgor and all
shares of capital stock and other equity securities and ownership interests of
any entity that hereafter becomes a Subsidiary of Pledgor, in each case owned or
held of record or beneficially by Pledgor at any time (and the certificates
representing such shares and other equity securities and ownership interests);
and (iii) any and all replacements, products and proceeds of, and dividends,
distributions in property, returns of capital or other distributions made on or
with respect to, any of the foregoing shares and other equity securities and
ownership interests.

          1.2. General Terms

                    All capitalized terms in this Agreement and not defined
herein shall have the defined meanings provided in the Security Agreement.
Unless otherwise specified, as used in this Agreement or in any certificate,
report, instrument or other document made or delivered pursuant to this
Agreement, all accounting terms not defined in this Agreement or in the Security
Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP.

2. PLEDGE OF COLLATERAL

                    (a) As security for the due and punctual payment and
performance by Pledgor of all the Obligations, including, without limitation,
all of its obligations to Secured Party under the Security Agreement, this
Agreement, the Promissory Notes and the other Acquisition Documents
(collectively, the “Secured Obligations”), Pledgor hereby (i) pledges and
assigns to Secured Party all of the Pledged Collateral and all of its right,
title and interest in and to the Pledged Collateral, and (ii) grants to Secured
Party a continuing security interest in and Lien upon the Pledged Collateral
senior in priority to all Encumbrances except with respect to the security
interest granted to CapitalSource pursuant to the terms of the Credit Agreement
and other Loan Documents (as defined in the Credit Agreement).

                    (b) Pledgor has delivered to CapitalSource all certificates
representing the Pledged Collateral described in clause (i) of the definition of
Pledged Collateral and, until the termination of the Subordination Agreement,
will deliver to CapitalSource (or to Secured Party once the Subordination
Agreement has terminated) all certificates representing the Pledged Collateral
described in clauses (ii) and (iii) of the definition of Pledged Collateral
within five (5) Business Days after Pledgor’s acquisition of such shares or
other equity securities or ownership interests or other items. Until such time
as the Subordination Agreement has terminated, all Pledged Collateral shall be
held by CapitalSource for the benefit of Secured Party for the purpose of
perfecting Secured Party’s security interest therein. Concurrently with the
termination of the Subordination Agreement, CapitalSource shall deliver all
Pledged Collateral to Secured Party. Subject to the terms of the Subordination
Agreement, each such certificate shall be registered in the name of Pledgor,
duly endorsed in blank or accompanied by a stock power duly executed by Pledgor
in blank, in form and substance satisfactory to Secured Party, with any

2

--------------------------------------------------------------------------------

and all documentary tax stamps and other documents necessary to cause Secured
Party to have a good, valid and perfected continuing pledge of, Lien on and
security interest in the Pledged Collateral, free and clear of any mortgage,
pledge, Lien, security interest, hypothecation, assignment, charge, right,
encumbrance or transfer or other restriction (individually, “Encumbrance” and
collectively, “Encumbrances”), senior in priority to all Encumbrances except
with respect to the security interest granted to CapitalSource pursuant to the
terms of the Credit Agreement and other Loan Documents (as defined in the Credit
Agreement), including, without limitation, any necessary notations in the
corporate or other records books of Pledgor or the entity in which such shares,
equity securities or ownership interests evidence an ownership stake. Subject to
the terms of the Subordination Agreement, at any time following the occurrence
and continuation of an Event of Default, any or all of the Pledged Collateral,
at the option of Secured Party exercised in accordance with Section 3 hereof,
may be registered in the name of Secured Party or of its nominee, and Pledgor
hereby covenants that, upon demand therefor by Secured Party, Pledgor shall or
shall cause the entity in which such shares, equity securities or ownership
interests evidence an ownership stake to effect such registration.

                    (c) Intentionally Omitted.

                    (d) In addition to and notwithstanding any other provision
of this Agreement, subject to the terms of the Subordination Agreement, Secured
Party, in its sole discretion, shall have the right, at any time that Pledgor
fails to do so, without prior notice to Pledgor, to: (i) obtain insurance
covering any of the Pledged Collateral to the extent required under the Security
Agreement; (ii) pay for the performance of any of the Pledgor’s obligations
hereunder; (iii) discharge taxes, liens, security interests, or other
encumbrances at any time levied or placed on any of the Pledged Collateral in
violation of this Agreement unless Pledgor is in good faith with due diligence
by appropriate proceedings contesting those items; and (iv) pay for the
maintenance and preservation of any of the Pledged Collateral. Such expenses and
advances shall be added to the Secured Obligations until reimbursed to Secured
Party and shall be secured by the Pledged Collateral. Any such payments and
advances by Secured Party shall not be construed as a waiver by Secured Party of
an Event of Default or any other rights, remedies or powers of Secured Party
hereunder or otherwise.

                    (e) Within five (5) Business Days of any request by Secured
Party, Pledgor, at its own cost and expense, will duly execute and deliver to
Secured Party such financing statements, continuation statements, assignments,
certificates and/or such other agreements, assignments, instructions or
documents as Secured Party may request relating to the Pledged Collateral or
otherwise to enable Secured Party to create, maintain and perfect or from time
to time renew the security interests granted hereby or to create, maintain and
perfect a security interest in any additional Pledged Collateral hereafter
acquired by Pledgor or in any and all additions to and/or replacements, products
and proceeds of any of the foregoing, all in form and substance satisfactory to
Secured Party. Pledgor will pay all costs associated therewith, including
without limitation, the cost of filing any of the foregoing in all public
offices or other locations wherever Secured Party deems filing to be necessary
or desirable. Pledgor irrevocably grants Secured Party the right, at Secured
Party’s option, to file any or all of the foregoing pursuant to the UCC and
otherwise, and Pledgor irrevocably appoints Secured Party as Pledgor’s attorney
in fact to execute any of the foregoing in Pledgor’s name and to perform all
other acts that Secured Party deems appropriate to perfect and continue the
security interests conferred by this Agreement or otherwise to effect fully the
purposes, terms and conditions of this Agreement, the Security Agreement and the
other Acquisition Documents.

                    (f) No injury to, or loss or destruction of, the Pledged
Collateral or any Material Adverse Effect or Material Adverse Change shall
relieve Pledgor of any of the Secured Obligations.

3

--------------------------------------------------------------------------------

3. VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS

                    So long as no Event of Default shall have occurred and be
continuing or would result from or be caused by any of the following:

                    (a) Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers relating or pertaining to the Pledged
Collateral or any part thereof, subject to the terms hereof;

                    (b) Pledgor shall be entitled to receive and retain cash
dividends payable on the Pledged Collateral; provided, however, that all other
dividends (including, without limitation, stock and liquidating dividends),
distributions in property, returns of capital and other distributions made on or
in respect of the Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock, equity
securities or other ownership interests of Pledgor, any Subsidiary of Pledgor or
any other Person or received in exchange for the Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition, transfer, sale
or disposition of the Pledged Collateral or other exchange of assets to which
Pledgor, any Subsidiary of Pledgor or any other Person may be a party or
otherwise, and any and all cash and other property received in exchange for or
redemption of any of the Pledged Collateral, shall, subject to the terms of the
Subordination Agreement, be retained by Secured Party, or, if delivered to
Pledgor, shall be held in trust for the benefit of Secured Party and forthwith
delivered to Secured Party and shall be considered as part of the Pledged
Collateral for all purposes of this Agreement;

                    (c) Secured Party shall execute and deliver (or cause to be
executed and delivered) to Pledgor all such proxies, powers of attorney,
dividend orders and other instruments as Pledgor may request for the purpose of
enabling Pledgor to exercise the voting and/or consensual rights and powers that
Pledgor is entitled to exercise pursuant to Section 3(a) and/or to receive the
dividends that Pledgor is authorized to receive and retain pursuant to
Section 3(b); and Pledgor shall execute and deliver to Secured Party all
proxies, powers of attorney, dividend orders and other instruments and documents
as may be required or may be requested by Secured Party to enable Secured Party
to receive and retain the dividends, distributions in property, returns of
capital and other distributions it is authorized to receive and retain pursuant
to Section 3(b); and

                    (d) Upon the occurrence and continuation of an Event of
Default, all rights of Pledgor to exercise the voting and/or consensual rights
and powers that Pledgor is entitled to exercise pursuant to Section 3(a) and/or
to receive the dividends that Pledgor is authorized to receive and retain
pursuant to Section 3(b) shall cease immediately, without any notice to Pledgor
or action by or on behalf of Secured Party or any other Person, and all such
rights thereupon shall become vested in Secured Party automatically without any
action by any Person, and Secured Party shall have the sole and exclusive right
and authority to exercise such voting and/or consensual rights and powers and/or
to receive and retain such dividends. In such case, Pledgor shall execute and
deliver such proxies, powers of attorney, dividend orders and other instruments
and documents as Secured Party may request or as may be otherwise required or
desirable to enable Secured Party to exercise such rights and receive such
dividends. In addition, Secured Party is hereby appointed the attorney-in-fact
of Pledgor, with full power of substitution, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, to take all such
actions after the occurrence and continuation of an Event of Default, whether in
the name of Secured Party or Pledgor, as Secured Party may consider necessary or
desirable for the purpose of exercising such rights and receiving such
dividends. Any and all money and other property paid over to or received by
Secured Party pursuant to the provisions of this Section 3(d) shall be retained
by Secured Party as part of the Pledged Collateral and shall be applied in
accordance with the provisions hereof.

4

--------------------------------------------------------------------------------

4. REMEDIES ON DEFAULT

                    (a) Notwithstanding and without limiting any other provision
of this Agreement or any of the Acquisition Documents, if at any time an Event
of Default shall have occurred and be continuing, then, in addition to having
the right to exercise any right or remedy of a secured party upon default under
the UCC (as defined in the Security Agreement) or applicable law or at equity,
subject to the terms of the Subordination Agreement, Secured Party may, to the
extent permitted by law, without being required to give any notice to Pledgor or
to take or do any action (except as provided below):

                              (i) apply any cash held by it hereunder in the
manner provided in Section 4(1); and

                               (ii) if there shall be no such cash or if the
cash so applied shall be insufficient to pay in full the items specified in
Section 4(1)(i) and 4(1)(ii), collect, receive, appropriate and realize upon the
Pledged Collateral or any part thereof, and/or sell, assign, transfer, contract
to sell or otherwise dispose of and deliver the Pledged Collateral or any part
thereof, in its entirety or in portions, at public or private sale or at any
broker’s board, on any securities exchange or at any of Secured Party’s places
of business or elsewhere, for cash, upon credit or for future delivery, and at
such price or prices as Secured Party may deem best, and Secured Party may
(except as otherwise provided by law) be the purchaser of any or all of the
Pledged Collateral so sold and thereafter may hold the same, absolutely, free
from any right or claim of whatsoever kind.

                    (b) In the event of a sale as aforesaid, Secured Party may,
at any such sale, restrict the number of prospective bidders or purchasers
and/or further restrict such prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing for their own account, for
investment and not with a view to the distribution or resale of the Pledged
Collateral, and may otherwise require that such sale be conducted subject to
restrictions as to such other matters as Secured Party may deem necessary in
order that such sale may be effected in such manner as to comply with all
applicable state and federal securities and other laws. Upon any such sale,
Secured Party shall have the right to deliver, assign and transfer the Pledged
Collateral so sold to the purchaser thereof.

                    (c) Pledgor hereby acknowledges that, notwithstanding that a
higher price might be obtained for the Pledged Collateral at a public sale than
at a private sale or sales, the making of a public sale of the Pledged
Collateral may be subject to registration requirements under applicable
securities laws and other legal restrictions, compliance with which would make a
public sale of the Pledged Collateral impractical. Accordingly, Pledgor hereby
agrees that private sales made by Secured Party in good faith in accordance with
the provisions of this Article 4 may be at prices and on other terms less
favorable to the seller than if the Pledged Collateral were sold at a public
sale, and that Secured Party shall not have any obligation to take any steps in
order to permit the Pledged Collateral to be sold at a public sale.

                    (d) If any applicable requirements under the Securities Act
of 1933, as amended, or such other laws cannot be satisfied at the time of a
proposed sale of the Pledged Collateral by Secured Party, Pledgor hereby agrees
to substitute for the Pledged Collateral other property owned by Pledgor, free
and clear of all Encumbrances, of at least equal value as the Pledged Collateral
as of the date of such proposed sale.

                    (e) Each purchaser at any such sale shall hold the property
sold, absolutely free from any claim or right whatsoever, including any equity
or right of redemption of Pledgor, and Pledgor hereby specifically waives all
rights of redemption, stay or appraisal and other rights that Pledgor has or may
have under any law, regulation or statute now existing or hereafter adopted or
otherwise. Secured Party shall give Pledgor not less than ten (10) calendar
days’ written notice of its intention to make any such

5

--------------------------------------------------------------------------------

public or private sale. Such notice, in case of a public sale, shall state the
time and place fixed for such sale, and, in case of a sale at broker’s board, on
a securities exchange, at one or more of Secured Party’s places of business or
elsewhere, shall state the board, exchange or other location at which such sale
is to be made and the day on which the Pledged Collateral, or that portion
thereof so being sold, will first be offered for sale at such location. Such
notice, in case of a private sale, shall state only the date on or after which
such sale may be made. Any such notice given as aforesaid shall be deemed to be
reasonable notification.

                    (f) Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Secured Party may
fix in the notice of such sale. At any sale the Pledged Collateral may be sold
in one lot as an entirety or in parts, as Secured Party may determine. Secured
Party shall not be obligated to make any sale pursuant to any such notice.
Secured Party may, without notice or publication, adjourn any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the Pledged
Collateral on credit or for future delivery, the Pledged Collateral so sold may
be retained by Secured Party until the selling price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case of the failure
of such purchaser to take up and pay for the Pledged Collateral so sold and, in
case of any such failure, such Pledged Collateral may again be sold upon like
notice.

                    (g) Secured Party, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose its Lien or security interest arising from this Agreement and sell the
Pledged Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction.

                    (h) Notwithstanding and without limiting any other provision
of this Agreement or any of the Acquisition Documents, upon the occurrence and
continuation of an Event of Default, subject to the terms of the Subordination
Agreement, Secured Party or its nominee shall have the right, without notice to
or the consent of Pledgor, to exercise any and all rights of conversion,
exchange or subscription and any other rights, privileges or options pertaining
to any of the Pledged Collateral as if it were the absolute owner thereof,
including, without limitation, the right to transfer, sell, dispose of or
exchange, at its discretion, any or all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
Pledgor or Subsidiary of Pledgor or such other Person.

                    (i) On any sale of any part of the Pledged Collateral,
Secured Party is hereby authorized to comply with any limitation or restriction
in connection with such sale that may be necessary in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser(s) by any Governmental Authority or officer or court.

                    (j) Pledgor hereby acknowledges, understands and agrees that
Secured Party (i) may exercise its rights under the Acquisition Documents,
whether or not they provide security for any of the Secured Obligations, without
exercising its rights hereunder or affecting the security provided hereunder,
and (ii) may proceed against all or any portion of the Pledged Collateral and
all other collateral securing any of the Secured Obligations in such order and
at such time as determined by Secured Party in its sole discretion. Pledgor
hereby expressly waives any rights under the doctrine of marshalling of assets.

                    (k) Pledgor hereby acknowledges, understands and agrees that
compliance with the foregoing procedures shall satisfy any applicable
requirements that such sale or disposition be made in a commercially reasonable
manner.

6

--------------------------------------------------------------------------------

                    (l) The proceeds of any collection, recovery, receipt,
appropriation, realization, transfer, exchange, disposition or sale as aforesaid
shall be applied by Secured Party in the following order:

                              (i) First, to the payment of all costs and
expenses of every kind incurred by Secured Party in connection therewith or
incidental to the care, safekeeping or otherwise of any of the Pledged
Collateral, and to the payment of all sums which Secured Party may be required
or may elect to pay, if any, for taxes, assessments, insurance and other charges
upon the Pledged Collateral or any part thereof, and all other payments that
Secured Party may be required or authorized to make under any provision of this
Agreement including, without limitation, in-house documentation and diligence
fees, search, audit, recording, and filing fees and expenses and reasonable
attorneys’ fees and expenses;

                               (ii) Second, to the payment of any other amounts
due under the Secured Obligations (to be applied in accordance with the Security
Agreement);

                              (iii) Third, to the satisfaction of indebtedness
secured by any subordinate security interest of record in the Pledged Collateral
if written notification of demand therefor is received before distribution of
the proceeds is completed; provided that the holder of a subordinate security
interest shall furnish reasonable proof of its interest to Secured Party, and
unless it does so, Secured Party need not address its claims; and

                              (iv) Finally, to the payment to Pledgor of any
surplus then remaining from such proceeds, unless otherwise required by law or
directed by a court of competent jurisdiction; provided that Pledgor shall be
liable for any deficiency if such proceeds are insufficient to satisfy all of
the Secured Obligations.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

                    (a) Pledgor represents and warrants to Secured Party as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Agreement as follows:

                              (i) Pledgor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full power, right and authority to (A) own the Pledged Collateral, (B)
execute, deliver and perform this Agreement, (C) pledge the Pledged Collateral,
and (D) grant the security interests and Liens in the Pledged Collateral
pursuant to this Agreement and otherwise consummate the transactions
contemplated under the other Acquisition Documents to which it is a party;

                              (ii) the execution, delivery and performance by
Pledgor of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary actions on the
part of Pledgor (none of which actions have been modified or rescinded, and all
of which actions are in full force and effect), and this Agreement has been duly
executed and delivered by Pledgor and constitutes the legal, valid and binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity);

                              (iii) Pledgor is, or, with respect to the Pledged
Collateral described in clauses (ii) and (iii) of the definition of Pledged
Collateral not later than the time of delivery of certificates

7

--------------------------------------------------------------------------------

therefor will be, the direct record and beneficial owner of each share, security
and other interest that comprises the Pledged Collateral, and Pledgor has and
will have good, valid and marketable title thereto, free and clear of all
Encumbrances other than the security interests created by this Agreement and the
security interest granted to CapitalSource pursuant to the terms of the Credit
Agreement and other Loan Documents (as defined in the Credit Agreement);

                              (iv) all of the Pledged Collateral has been, or,
with respect to the Pledged Collateral described in clauses (ii) and (iii) of
the definition of Pledged Collateral not later than the time of delivery of
certificates therefor will be, duly and validly issued, fully paid and
nonassessable;

                              (v) the Pledged Collateral described in clause (i)
of the definition of Pledged Collateral constitutes 100% of the issued and
outstanding capital stock and other equity securities and ownership interests of
each Subsidiary of Pledgor and other Person in which such Pledged Collateral
represents an ownership interest (calculated on a fully diluted, as converted
basis);

                              (vi) the Pledged Collateral is and will be duly
and validly pledged to Secured Party in accordance with law, and Secured Party
has a good, valid and perfected Lien on and security interest in the Pledged
Collateral and the proceeds thereof subject to no Encumbrances in favor of any
other Person except for the security interest granted to CapitalSource pursuant
to the terms of the Credit Agreement and other Loan Documents (as defined in the
Credit Agreement);

                               (vii) the execution, delivery and performance by
Pledgor of this Agreement and the consummation of the transactions and the
creation and granting of the security interests and Liens contemplated thereby
do not and will not (A) conflict with or violate the certificate of
incorporation, by-laws, limited liability company agreement or similar documents
of Pledgor or of any entity whose securities constitute part of the Pledged
Collateral or any agreement by and between Pledgor or any such entity and its
respective shareholders or equity owners or among any such shareholders or
equity owners; (B) conflict with, result in a breach of, constitute a default of
or an event of default under, or any event, fact, condition or circumstance
which, with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, require any consent not
obtained under, or result in or require the acceleration of any indebtedness
pursuant to, any agreement, indenture or other instrument to which Pledgor or
any entity whose securities constitute part of the Pledged Collateral is a party
or by which Pledgor or any entity whose securities constitute part of the
Pledged Collateral or any of its or their respective properties or assets are
bound or subject, the effect of which could reasonably be expected to have or
result in a Material Adverse Effect; (C) conflict with or violate any provision
of any applicable law, statute, rule, regulation, ordinance, license or tariff
or any judgment, decree or order of any court or other Governmental Authority
binding on or applicable to Pledgor or any entity whose securities constitute
part of the Pledged Collateral or any of its or their respective properties or
assets or any of the Pledged Collateral, or (D) result in the creation or
imposition of any Lien of any nature whatsoever upon any of the properties or
assets of Pledgor or any entity whose securities constitute part of the Pledged
Collateral except those contemplated hereunder;

                              (viii) no approval, consent or authorization of,
filing, registration or qualification with, or other action by, Pledgor or any
entity whose securities constitute part of the Pledged Collateral, any
Governmental Authority or any other Person is or will be necessary to permit the
valid execution, delivery or performance of this Agreement by Pledgor or
consummation of the transactions or creation or granting of the Liens and
security interests contemplated hereby;

                               (ix) there is no action, claim, suit, proceeding
or investigation pending or, to the knowledge of Pledgor, currently threatened
against or affecting the Pledged Collateral, or Pledgor or any entity whose
securities constitute part of the Pledged Collateral, or this Agreement or the
transactions

8

--------------------------------------------------------------------------------

contemplated hereby, before or by any court, arbitrator or Governmental
Authority (a) that questions or could prevent the validity of this Agreement or
the right or ability of Pledgor to enter into this Agreement or to consummate
the transactions or create or grant the Liens and security interests
contemplated hereby, (b) that could reasonably be expected to have or result in,
either individually or in the aggregate, any Material Adverse Change or Material
Adverse Effect, or (c) that could reasonably be expected to result in any change
in the current equity ownership of Pledgor or any entity whose securities
constitute part of the Pledged Collateral or otherwise in a Change of Control,
nor is Pledgor aware that there is any basis for any of the foregoing;

                              (x) neither Pledgor nor any entity whose
securities constitute part of the Pledged Collateral is (A) a party or subject
to any judgment, order or decree or any agreement, document or instrument or
subject to any restriction, any of which do or would materially adversely affect
or prevent Pledgor’s ability to execute or deliver, or perform under, consummate
the transactions contemplated by or to observe the covenants and agreements
contained in, this Agreement; (B) in default or breach of the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which Pledgor or such entity is a party
or by which any of its or their properties or assets are bound or subject, which
default or breach, if not remedied within any applicable grace or cure period
could reasonably be expected to have or result in a Material Adverse Effect, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing which, if not remedied
within any applicable grace or cure period could reasonably be expected to have
or result in a Material Adverse Effect; or (C) a party or subject to any
agreement (oral or written), document or instrument with respect to, or
obligation to pay any, service or management fee with respect to the ownership,
operation, leasing or performance of any of its business or any facility, nor is
there any manager with respect to any such facility.

                               (xi) Pledgor is in compliance with all laws,
statutes, rules, regulations, ordinances and tariffs of any Governmental
Authority with respect to or applicable to Pledgor and/or Pledgor’s assets and
properties and is not in violation of any order, judgment or decree of any court
or other Governmental Authority or arbitration board or tribunal, in each case
except where noncompliance or violation could not reasonably be expected to have
or result in a Material Adverse Effect, and there is no event, fact, condition
or circumstance which, with notice or passage of time, or both, would constitute
or result in any noncompliance with, or any violation of, any of the foregoing,
in each case except where noncompliance or violation could not reasonably be
expected to have or result in a Material Adverse Effect, and there is no
Liability Event as of the date hereof;

                               (xii) the obligations of Pledgor under this
Agreement are not subordinated in any way to any other obligation of Pledgor or
to the rights of any other Person, except to the extent set forth in the
Subordination Agreement.

                    (b) Until all Secured Obligations have been performed and
satisfied in full and indefeasibly paid in full in cash and the Security
Agreement has been terminated, Pledgor hereby covenants that:

                               (i) Except as set forth in the Credit Agreement
and the other Loan Documents (as defined in the Credit Agreement) (A) Pledgor
shall not sell, lease, transfer, pledge, assign or otherwise dispose of any of
the Pledged Collateral or any interest therein, and (B) Pledgor shall not
create, incur, assume or suffer to exist any Encumbrance upon, in, against or
with respect to any of the Pledged Collateral or any interest therein (except
pursuant hereto);

9

--------------------------------------------------------------------------------

                              (ii) Pledgor shall, and shall cause each entity
whose securities constitute part of the Pledged Collateral to: (A) preserve and
maintain its existence in good standing (except as permitted or required under
the Security Agreement); (B) comply with all laws, rules, statutes, regulations,
ordinances and tariffs and orders of all applicable Governmental Authorities
with respect to or applicable to its business, assets or operations or to any of
the Pledged Collateral, except where the failure to comply could not reasonably
be expected to have or result in a Material Adverse Effect; and (C) promptly
upon the occurrence thereof and in any event within three (3) calendar days
after Pledgor or any authorized officer of Pledgor obtains knowledge thereof,
give written notice to Secured Party of (1) any action, suit, litigation,
investigation, arbitration, dispute resolution proceeding or proceeding of any
kind pending, instituted or threatened against or affecting, involving or
relating to Pledgor, any such entity or the Pledged Collateral or any of their
respective properties or assets, whether or not the claim is covered by
insurance, to the extent the amount in controversy exceeds $10,000 or to the
extent such litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative proceeding seeks injunctive relief, (2) the filing,
recording or assessment of any federal, state, local or foreign tax lien against
the Pledged Collateral, Pledgor or any such entity, (3) the occurrence of any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (4) the occurrence or existence of any event, fact,
circumstance or condition which constitutes or results in, or would constitute
or result in with the giving of notice or passage of time or both, an Event of
Default, which notice shall specify the nature and status thereof, the period of
existence thereof and what action is proposed to be taken with respect thereto,
and (5) any other development, event, fact, circumstance, condition or action of
any nature against or affecting Pledgor or any such entity or otherwise, which
could reasonably be expected to have, lead to or result in a Material Adverse
Effect, a Default or an Event of Default, in each case describing the nature and
status thereof and the action Pledgor proposes to take with respect thereto, and
(6) any matter(s) affecting the value, enforceability or collectability of any
of the Pledged Collateral, including, without limitation, claims or disputes
asserted by any obligor or obligors in the amount of $10,000 or more, singly or
in the aggregate, in existence at any one time.

                              (iii) Pledgor shall, and shall cause each entity
whose securities constitute part of the Pledged Collateral to, (a) perform in
accordance with its terms every contract, agreement or other arrangement (oral
or written) to which it is a party or by which it or any of the Pledged
Collateral is bound, except where the failure to perform could not reasonably be
expected to have or result in a Material Adverse Effect, (b) comply with all
laws, statutes, rules, regulations, ordinances and tariffs of any applicable
Governmental Authority with respect or applicable to its business, assets or
operations or to the Pledged Collateral, except where the failure to comply
could not reasonably be expected to have or result in a Material Adverse Effect,
(c) pay, discharge or otherwise satisfy at or before maturity (subject where
applicable to specified grace periods and, in the case of the trade payable, to
ordinary course payment practices) all of its and/or their material obligations
and liabilities of whatsoever nature, except when the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and it
shall have provided for such reserves as Secured Party may deem proper and
necessary in its sole discretion, (d) pay all taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind of or imposed upon such Person or upon the Pledged
Collateral, except liabilities being contested in good faith and against which
adequate reserves have been established, except where the failure to pay could
not reasonably be expected to have or result in a Material Adverse Effect, (e)
obtain and deliver all required consents, approvals and agreements from such
third parties as Secured Party shall determine are necessary or desirable in its
sole discretion that are satisfactory to Secured Party with respect to (I) this
Agreement and the other Acquisition Documents and the transactions contemplated
hereby and thereby, (II) claims against Pledgor, any such entity or any of the
Pledged Collateral, and/or (III) any agreement (oral or written), consent,
document or instrument to which any of them is a party or by which any of their
properties or assets are bound or subject, (f) perform in accordance with its
terms every contract, agreement or other arrangement (oral or written) to which
it is

10

--------------------------------------------------------------------------------

a party or by which it or any of the Pledged Collateral is bound, and (g)
furnish to Secured Party such additional information as Secured Party may
reasonably request from a credit or security perspective or otherwise from time
to time;

                              (iv) Pledgor shall, and shall cause each entity
whose securities constitute part of the Pledged Collateral to, keep true,
complete and accurate books of record with respect to the Pledged Collateral in
accordance with commercially reasonable business practices; and

                              (v) Pledgor shall not take or permit to be taken,
or permit or cause any entity whose securities constitute part of the Pledged
Collateral to take or permit to be taken, any action in connection with the
Pledged Collateral or otherwise which would impair the value of the Pledged
Collateral or any portion thereof or the value of the interests or rights of
Pledgor or Secured Party therein or with respect thereto, including, without
limitation, any amendment to or modification of the certificate of incorporation
(or similar charter documents) or bylaws (or similar documents) of Pledgor or
such Person which would result in or cause any of the foregoing.

6. EVENTS OF DEFAULT

                    (a) The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Agreement:

                              (i) Pledgor shall fail to perform, observe or
comply with any covenant, obligation or agreement set forth in this Agreement
and such failure shall not be cured within the applicable period set forth
herein, provided that, with respect to the covenants set forth in Sections 5(b)
(other than Sections 5(b)(i), 5(b)(ii)(A), and 5(b)(v), for which there shall be
no cure period) Pledgor shall have a fifteen (15) calendar day cure period
commencing from the earlier of (i) Receipt by Pledgor of written notice of such
failure, and (ii) the time at which Pledgor or any authorized officer thereof
knew or became aware, or should have known or been aware, of such failure,
breach or default;

                              (ii) any representation or warranty made or deemed
made by Pledgor in this Agreement shall not be true and correct in all material
respects or shall have been false or misleading in any material respect on the
date when made or deemed to have been made (except to the extent the
representation or warranty is already qualified by materiality or the phrase
“Material Adverse Effect” or “Material Adverse Change,” in which case it shall
be true and correct in all respects and shall not be false or misleading in any
respect);

                              (iii) any Event of Default under any Acquisition
Document shall occur and be continuing past any cure period and shall not have
been waived in writing; or

                              (iv) this Agreement shall cease to be in full
force and effect or any Lien or security interest created hereunder shall cease
to constitute a valid perfected Lien and security interest on the Pledged
Collateral that is senior in priority to all Encumbrances except with respect to
the security interest granted to CapitalSource pursuant to the terms of the
Credit Agreement and other Loan Documents (as defined in the Credit Agreement).

                     (b) Notwithstanding and without limiting or being limited
by any other provision of this Agreement or the Acquisition Documents, upon the
occurrence and continuation of any Event of Default, Secured Party may, by
notice to Pledgor take any actions permitted hereunder or under the Acquisition
Documents.

11

--------------------------------------------------------------------------------

                    (c) Notwithstanding the foregoing, in the case of an Event
of Default under Section 6(a)(iv), the Promissory Notes, all interest thereon
and all other Secured Obligations automatically, without demand or further act
by Secured Party, shall be immediately due and payable (provided that, with
respect to minor, non-material breaches or violations that constitute Events of
Default under Section 6(a)(iv), Pledgor shall have a three (3) Business Day cure
period commencing from the earlier of (i) Receipt by Pledgor of written notice
of such breach or violation and resulting Event of Default or of any event, fact
or circumstance constituting or resulting in any of the foregoing, and (ii) the
time at which Pledgor or any authorized officer thereof knew or became aware, or
should have known or been aware, of such breach or violation and resulting Event
of Default or of any event, fact or circumstance constituting or resulting in
any of the foregoing).

7. MISCELLANEOUS PROVISIONS

          7.1. Expenses

                    Without limiting or being limited by any other provision of
this Agreement or the Acquisition Documents, Pledgor shall pay all costs and
expenses incurred by Secured Party or any of its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches), and reasonable attorneys’ fees and expenses,
(a) in any effort to enforce this Agreement, any other Acquisition Document
and/or any related agreement, document or instrument, or to effect collection
hereunder or thereunder, (b) in connection with entering into, negotiating,
preparing, reviewing and executing this Agreement and the other Acquisition
Documents and all related agreements, documents and instruments, (c) arising in
any way out of administration of the Secured Obligations or the security
interests or Liens created hereunder, (d) in connection with instituting,
maintaining, preserving and enforcing Secured Party’s rights hereunder and
enforcing and/or foreclosing on the security interests and/or Liens in any of
the Pledged Collateral, through judicial process or otherwise, (e) in defending
or prosecuting any actions, claims or proceedings arising out of or relating to
this Agreement and/or any related agreement, document or instrument, (f) in
seeking or receiving any advice with respect to its rights and obligations under
this Agreement, any of the other Acquisition Documents and/or all related
agreements, documents and instruments, and/or (g) in connection with any
modification, supplement, amendment, waiver or extension of this Agreement, any
other Acquisition Document or any related agreement, document or instrument, and
all of the same may be added to, and shall be part of, the Secured Obligations.
If Secured Party or any of its Affiliates uses in-house counsel for any of the
purposes set forth above or any other purposes under this Agreement for which
Pledgor is responsible to pay or indemnify, Pledgor expressly agrees that its
Secured Obligations include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Secured Party or such Affiliate in its sole discretion for the work performed.
In addition and without limiting the foregoing, Pledgor shall pay all taxes
(other than taxes based upon or measured by Secured Party’s income or revenues
or any personal property tax), if any, in connection with the issuance of the
Promissory Notes and the recording of the security documents and financing
statements therefor and pursuant to the Security Documents.

          7.2. Notices

                    Any notice or request under this Agreement shall be given to
any party to this Agreement at such party’s address set forth beneath its
signature on the signature page to this Agreement, or at such other address as
such party may hereafter specify in a notice given in the manner required under
this

12

--------------------------------------------------------------------------------

Section 7.2. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

          7.3. Delay

                    No course of action or dealing, renewal, release or
extension of any provision of this Agreement, or single or partial exercise of
any such provision, or delay, failure or omission on Secured Party’s part in
enforcing any such provision shall affect the liability of Pledgor or operate as
a waiver of such provision or affect the liability of Pledgor or preclude any
other or further exercise of such provision. No waiver by any party to any
Acquisition Document of any one or more defaults by any other party in the
performance of any of the provisions of any Acquisition Document shall operate
or be construed as a waiver of any future default, whether of a like or
different nature, and each such waiver shall be limited solely to the express
terms and provisions of such waiver. Notwithstanding any other provision of any
Acquisition Document, by completing the Closing under this Agreement, Secured
Party does not waive any breach of any representation or warranty of under any
Acquisition Document, and all of Secured Party’s claims and rights resulting
from any such breach or misrepresentation are specifically reserved.

          7.4. Release of Pledged Collateral

                    Promptly following full performance and satisfaction and
indefeasible payment in full in cash of the Secured Obligations and the
termination of the Security Agreement, the security interests and Liens created
hereby shall terminate and Secured Party shall execute and deliver such
documents, at Pledgor’s expense, as are necessary to release Secured Party’s
security interests and Liens in the Pledged Collateral and shall return the
Pledged Collateral to Pledgor at the address of Pledgor set forth herein or at
such other address as Pledgor may direct in writing. Secured Party shall not be
deemed to have made any representation or warranty with respect to any Pledged
Collateral so delivered, except that such Pledged Collateral is free and clear,
on the date of such delivery, of any and all liens, charges and encumbrances
arising from Secured Party’s own acts.

          7.5. Successors and Assigns; Participations; New Secured Parties

                    This Agreement shall inure to the benefit of Secured Party,
Transferees and all future holders of the Promissory Notes, the Secured
Obligations and/or any of the Pledged Collateral, and each of their respective
successors and assigns. This Agreement shall be binding upon Pledgor other than
Secured Party that are parties to this Agreement and their respective successors
and assigns, and no such Person may assign, delegate or transfer this Agreement
or any of its rights or obligations under this Agreement without the prior
written consent of Secured Party. No rights are intended to be created under
this Agreement for the benefit of any third party donee, creditor or incidental
beneficiary of Pledgor. Nothing contained in any Acquisition Document shall be
construed as a delegation to Secured Party of any other Person’s duty of
performance. PLEDGOR ACKNOWLEDGES AND AGREES THAT SECURED PARTY AT ANY TIME AND
FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II) SELL, ASSIGN
OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY ACQUISITION DOCUMENT, THE PROMISSORY NOTES, THE
OBLIGATIONS AND/OR THE PLEDGED COLLATERAL TO OTHER PERSONS (EACH SUCH
TRANSFEREE, ASSIGNEE OR

13

--------------------------------------------------------------------------------

PURCHASER, A “TRANSFEREE”). Each Transferee shall have all of the rights and
benefits with respect to the Secured Obligations and Pledged Collateral held by
it as fully as if the original holder thereof, and either Secured Party or any
Transferee may be designated as the sole agent to manage the transactions and
obligations contemplated therein; provided that, notwithstanding anything to the
contrary in any Acquisition Document, Pledgor shall not be obligated to pay
under this Agreement to any Transferee any sum in excess of the sum which
Pledgor would have been obligated to pay to Secured Party had such participation
not been effected. Notwithstanding any other provision of any Acquisition
Document, Secured Party may disclose to any Transferee all information, reports,
financial statements, certificates and documents obtained under any provision of
any Acquisition Document.

          7.6. Severability; Captions; Counterparts; Facsimile Signatures

                    If any provision of this Agreement is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Agreement which shall be given effect so
far as possible. The captions in this Agreement are intended for convenience and
reference only and shall not affect the meaning or interpretation of this
Agreement. The Agreement may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

          7.7. Survival

                    It is the express intention and agreement of the parties
hereto that all obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Pledgor herein shall survive the execution,
delivery and termination of this Agreement until all Secured Obligations are
performed in full and indefeasibly paid in full in cash and the Security
Agreement is terminated.

          7.8. Governing Law; Jurisdiction; Service of Process; Venue

                    This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to its choice of law provisions. Any judicial proceeding against Pledgor with
respect to the Secured Obligations, this Agreement or any related agreement may
be brought in any federal or state court of competent jurisdiction located in
the State of New York. By execution and delivery of each Acquisition Document to
which it is a party, Pledgor (i) accepts the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby, (ii) waives personal service of process, (iii) agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, pursuant to Section 7.2 hereof, and (iv) waives any objection to
jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue or convenience. Nothing
shall affect the right of Secured Party to serve process in any manner permitted
by law or shall limit the right of Secured Party to bring proceedings against
Pledgor in the courts of any other jurisdiction having jurisdiction. Any
judicial proceedings against Secured Party involving, directly or indirectly,
the Secured Obligations, this Agreement or any related agreement shall be
brought only in a federal or state court located in the State of New York. All
parties acknowledge that they participated in the negotiation and drafting of
this Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.

14

--------------------------------------------------------------------------------

          7.9. Indemnity

                    Pledgor jointly and severally shall indemnify Secured Party,
its affiliates and its and their respective managers, members, officers,
employees, affiliates, agents, representatives, successors, assigns, accountants
and attorneys (collectively, the “Indemnified Persons”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, reasonable fees and disbursements of counsel and
in-house documentation and diligence fees and legal expenses) which may be
imposed on, incurred by or asserted against any Indemnified Person with respect
to or arising out of, or in any litigation, proceeding or investigation
instituted or conducted by any Person with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, any
Acquisition Document or any agreement, document or transaction contemplated
thereby, whether or not such Indemnified Person is a party thereto, except to
the extent that any of the foregoing arises out of the gross negligence or
willful misconduct of such Indemnified Person. If any Indemnified Person uses
in-house counsel for any purpose for which Pledgor is responsible to pay or
indemnify, Pledgor expressly agrees that its indemnification obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by such Indemnified Person in its
sole discretion for the work performed. Secured Party agrees to give Pledgor
reasonable notice of any event of which Secured Party becomes aware for which
indemnification may be required under this Section 7.9, and Secured Party may
elect (but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to Pledgor’s consent, which consent shall
not be unreasonably withheld or delayed. Any Indemnified Person may, in its
reasonable discretion, take such actions as it deems necessary and appropriate
to investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Pledged Collateral. Notwithstanding the foregoing, if
any insurer agrees to undertake the defense of an event (an “Insured Event”),
Secured Party agrees not to exercise its right to select counsel to defend the
event if that would cause Pledgor’s insurer to deny coverage; provided, however,
that Secured Party reserves the right to retain counsel to represent any
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Secured Party obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Pledgor has paid to
Secured Party pursuant to the indemnity set forth in this Section 7.9, then
Secured Party shall promptly pay to Pledgor the amount of such recovery.

          7.10. Waiver of Notice; Waiver of Statute of Limitations; Defenses

          Pledgor hereby waives demand, presentment, protest, notice of dishonor
or non-payment, as well as all defenses with respect to any and all instruments,
notice of acceptance hereof, credit extended, collateral received or delivered,
or any other action taken by Secured Party in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein. The pleading of any statute of limitations as a defense to any
demand against Pledgor hereunder and under the Acquisition Documents is
expressly waived by Pledgor. Pledgor hereby waives any and all defenses and
counterclaims it may have or could interpose in any action or procedure brought
by Secured Party to obtain an order of court recognizing the assignment of or
security interests and Liens of Secured Party in and to the Pledged Collateral.

          7.11. Jury Waiver

                    EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF

15

--------------------------------------------------------------------------------

THE PARTIES WITH RESPECT TO ANY OF THE ACQUISITION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

          7.12. Entire Agreement

                    This Agreement and the other Acquisition Documents to which
Pledgor is a party constitute the entire agreement between Pledgor and Secured
Party with respect to the subject matter hereof and thereof, and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof or thereof. Any promises, representations, warranties or guarantees not
herein contained and hereinafter made shall have no force and effect unless in
writing signed by Pledgor and Secured Party. No provision of this Agreement may
be changed, modified, amended, restated, waived, supplemented, discharged,
canceled or terminated orally or by any course of dealing or in any other manner
other than by an agreement in writing signed by Secured Party and Pledgor. Each
party hereto acknowledges that it has been advised by counsel in connection with
the negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

          7.13. No Duty of Secured Party

                    Secured Party shall have no responsibility for or obligation
or duty with respect to all or any part of the Pledged Collateral or any matter
or proceeding arising out of or relating thereto, including without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights pertaining thereto.

          7.14. Confidentiality and Publicity

                    Pledgor agrees, and agrees to cause each of its affiliates,
(i) not to transmit or disclose provision of any Acquisition Document to any
Person (other than to Pledgor’s advisors and officers on a need-to-know basis)
without Secured Party’s prior written consent, (ii) to inform all Persons of the
confidential nature of the Acquisition Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions. Secured Party reserves the right to review and approve all
materials that Pledgor or any of its affiliates prepares that contain Secured
Party’s name or describe or refer to any Acquisition Document, any of the terms
thereof or any of the transactions contemplated thereby. Pledgor shall not, and
shall not permit any of its affiliates to, use Secured Party’s name (or the name
of any of Secured Party’s affiliates) in connection with any of its business
operations. Nothing contained in any Acquisition Document is intended to permit
or authorize Pledgor or any of its affiliates to contract on behalf of Secured
Party.

          7.15 Release of Secured Party

                    Notwithstanding any other provision of this Agreement or any
other Acquisition Document, Pledgor voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
its Affiliates and its and their respective heirs, managers, members,

16

--------------------------------------------------------------------------------

directors, officers, employees, shareholders, Affiliates, agents,
representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”) hereby does fully
and completely release and forever discharge the Indemnified Parties and any
other Person, business or insurer which may be responsible or liable for the
acts or omissions of any of the Indemnified Parties, or who may be liable for
the injury or damage resulting therefrom (collectively, with the Indemnified
Parties, the “Released Parties”), of and from any and all actions, causes of
action, damages, claims, obligations, liabilities, costs, expenses and demands
of any kind whatsoever, at law or in equity or otherwise, whether matured or
unmatured, vested or contingent, whether or not resulting from acts or conduct
of any or all of them, that the Releasing Parties or any of them have against
the Released Parties or any of tem (whether directly or indirectly) at any time
or any other financial accommodation is made or extended to Pledgor or under any
Acquisition Document. Pledgor acknowledges that the foregoing release is a
material inducement to Secured Party’s decision to enter into and perform the
Acquisition Agreement and has been relied upon by Secured Party in agreeing to
enter into and perform the Acquisition Agreement.

          7.16 Cooperation in Discovery and Litigation

                    In any litigation, arbitration or other dispute resolution
proceeding relating to any Acquisition Document, Pledgor waives any and all
defenses, objections and counterclaims it may have or could interpose with
respect to (i) any of its directors, officers, employees or agents being deemed
to be employees or managing agents of Pledgor for purposes of all applicable law
or court rules regarding the production of witnesses by notice for testimony
(whether in a deposition, at trial or otherwise), (ii) Secured Party’s counsel
examining any such individuals as if under cross-examination and using any
discovery deposition of any of them as if it were an evidence deposition, and/or
(iii) using all commercially reasonable efforts to produce in any such dispute
resolution proceeding, at the time and in the manner requested by Secured Party,
all Persons, documents (whether in tangible, electronic or other form) and/or
other things under its control and relating to the dispute.

          7.17 Subordination Agreement

                    This Agreement and the exercise of any right or remedy
hereunder by Secured Party are subject to the terms of the Subordination
Agreement. The Liens in the Pledged Collateral granted herein are subordinated
to the Liens in the Pledged Collateral granted to CapitalSource Finance LLC in
the manner and to the extent set forth in the Subordination Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

17

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, each of the parties hereto has duly
executed this Agreement as of the date first written above.

 

 

 

 

SUNSET BRANDS, INC.



 

/s/ Todd Sanders

 

--------------------------------------------------------------------------------

 

By:

Todd Sanders

 

Title:

President & CEO

 

 

 

Address for Notices:

 

 

 

Sunset Brands, Inc.
10990 Wilshire Blvd., Suite 1220
Los Angeles, CA 90024
Attention: President
Telephone: (310) 478-4600
FAX: (310) 478-4601

 

 

 

IBF FUND LIQUIDATING LLC



 

/s/ Arthur Steinberg

 

--------------------------------------------------------------------------------

 

By:

Arthur Steinberg

 

Title:

Manager

 

 

 

 

Address for Notices:

 

 

 

IBF Fund Liquidating LLC
c/o Kaye Scholer LLP
425 Park Avenue
New York, NY 10022
Attention: Arthur J. Steinberg, Esq., Manager
Telephone: (212) 836-8564
FAX: (212) 836-6157

18

--------------------------------------------------------------------------------